DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 4 recites the limitation "the optical communication lines of a plurality of channels" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
2). Claim 9 recites the limitation "the optical communication lines of a plurality of channels" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
3). Claim 11, and thus depending claims 12-15, recites the limitation "the optical communication line on the input side and the optical communication line on the output side" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
4). Claim 14 recites the limitations “the optical communication line of one of a plurality of channels situated on the input side, and the optical communication line of one of a plurality of channels situated on the output side” in lines 5-8. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeno (US 5,786,917).
1). With regard to claim 1, Maeno discloses an information processing apparatus (Figures 2 and 3), comprising: 
an optical signal output section (transmission data queue and optical transmitter 131/150) that outputs an optical signal to an optical communication line (optical fibers 180); and 
an electric signal output section (control information queue 130, “The control packet is not electro-optically converted but is transmitted unchanged as an electrical signal from processor input/output port 100 to arbiter 170 within optical switching device 160”) that outputs connection-destination switching request information regarding the optical communication line (column 4 lies 44-55, and column 5 line 38 to column 6 line 18 etc., “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”) to an electric communication line (the lines between 130 and arbiter 170).
2). With regard to claim 2, Maeno discloses wherein 
the connection-destination switching request information includes connection destination information (column 4 lies 44-55, “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”, column 5 lines 40-44, “transmission data and control information such as the transmission destination address and data length, and converts each of these to individual packets to produce control packets and data packets”, column 7 lines 18-23).
3). With regard to claim 3, Maeno discloses wherein 
the connection-destination switching request information includes time information that indicates a switching timing (Figures 4 and 5, “timing chart” of the optical switching device).
4). With regard to claim 4, Maeno discloses wherein 
the optical signal output section outputs an optical signal to each of the optical communication lines of a plurality of channels (column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; Figures 2 and 3, the arbiter and optical switch have a plurality of inputs and a plurality of outputs, or optical communication lines of a plurality of channels. Also refer to 112 rejection above), and 
the electric signal output section outputs, to the electric communication line, the connection-destination switching request information regarding the optical communication line of one of the plurality of channels (Figures 2 and 3, the transmission data and the control information are from the same “transmitted messages”, which is “divide(d) … into control information and transmission data”, or the transmission data and the control information are corresponding to each other; one specific connection-destination switching request information is used to control the routing/connection of a specific transmission data of a specific optical communication line. Abstract etc., “an arbiter that performs management of line connection information, processing of control packets from the data transmitter, transmission of control signals to the queue control circuit, and switching control of the optical switch”; also refer to Figures 4 and 5).
5). With regard to claim 5, Maeno discloses an information processing method, comprising: 
outputting an optical signal (by transmission data queue and optical transmitter 131/150) to an optical communication line (optical fibers 180); and 
outputting (by control information queue 130, “The control packet is not electro-optically converted but is transmitted unchanged as an electrical signal from processor input/output port 100 to arbiter 170 within optical switching device 160”) connection-destination switching request information regarding the optical communication line (column 4 lies 44-55, and column 5 line 38 to column 6 line 18 etc., “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”) to an electric communication line (the lines between 130 and arbiter 170).
6). With regard to claim 6, Maeno discloses an information processing apparatus (e.g., a processor input/output port 100 in Figure 2, or 200 in Figure 3), comprising: 
an optical signal input section (e.g., optical receiver 151, or 251) to which an optical signal coming from an optical communication line (fibers 181 or 281) is input; and 
an electric signal output section (control information queue 130 in Figure 2, or selector 230 in Figure 3, “The control packet is not electro-optically converted but is transmitted unchanged as an electrical signal from processor input/output port 100 to arbiter 170 within optical switching device 160”) that outputs connection-destination switching request information regarding the optical communication line (column 4 lies 44-55, and column 5 line 38 to column 6 line 18 etc., “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”) to an electric communication line (the lines between 130 and arbiter 170).
7). With regard to claim 7, Maeno discloses wherein 
the connection-destination switching request information includes connection destination information (column 4 lies 44-55, “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”, column 5 lines 40-44, “transmission data and control information such as the transmission destination address and data length, and converts each of these to individual packets to produce control packets and data packets”, column 7 lines 18-23).
8). With regard to claim 8, Maeno discloses wherein 
the connection-destination switching request information includes time information that indicates a switching timing (Figures 4 and 5, “timing chart” of the optical switching device).
9). With regard to claim 9, Maeno discloses wherein 
an optical signal coming from each of the optical communication lines of a plurality of channels is input to the optical signal input section (Figures 2 and 3, the arbiter and optical switch have a plurality of outputs for outputting a plurality of optical signals to receivers, also refer to column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; that is, “a plurality of channels” present in the system. Also, refer to 112 rejection above), and 
the electric signal output section (control information queue 130 in Figure 2, or selector 230 in Figure 3) outputs, to the electric communication line, the connection-destination switching request information regarding the optical communication line of one of the plurality of channels (Figures 2 and 3, the transmission data and the control information are from the same “transmitted messages”, which is “divide(d) … into control information and transmission data”, or the transmission data and the control information are corresponding to each other; one specific connection-destination switching request information is used to control the routing/connection of a specific transmission data of a specific optical communication line. Abstract etc., “an arbiter that performs management of line connection information, processing of control packets from the data transmitter, transmission of control signals to the queue control circuit, and switching control of the optical switch”; also refer to Figures 4 and 5).
10). With regard to claim 10, Maeno discloses an information processing method, comprising: 
inputting an optical signal coming (e.g., by optical receiver 151 in Figure 2, or 251 in Figure 3) from an optical communication line (fibers 181 or 281); and 
outputting connection-destination switching request information (by control information queue 130 in Figure 2, or selector 230 in Figure 3, “The control packet is not electro-optically converted but is transmitted unchanged as an electrical signal from processor input/output port 100 to arbiter 170 within optical switching device 160”) regarding the optical communication line to an electric communication line (column 4 lies 44-55, and column 5 line 38 to column 6 line 18 etc., “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”) to an electric communication line (the lines between 130 and arbiter 170).
11). With regard to claim 11, Maeno discloses an information processing apparatus (Figures 2 and 3, Switching Device 160 or 260), comprising: 
an optical switch (171 or 271) that is situated between optical communication lines (180; or 280) of a specified number of systems situated on an input side, and optical communication lines (181; or 281) of a specified number of systems situated on an output side (column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; also refer to Figures 2 and 3, the arbiter and optical switch have a plurality of inputs and a plurality of outputs; that is a plurality or “specified number of systems” situated on an input side and output side); and 
a controller (Arbiter 170 or 270) that acquires connection-destination switching request information (from control information queue 130, “The control packet is not electro-optically converted but is transmitted unchanged as an electrical signal from processor input/output port 100 to arbiter 170 within optical switching device 160”) from an electric communication line (the lines between 130 and arbiter 170), and controls, on a basis of the connection-destination switching request information (column 4 lies 44-55, and column 5 line 38 to column 6 line 18 etc., “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”), a connection established (Abstract etc.; via the switch, also refer Figures 4 and 5), in the optical switch, between the optical communication line on the input side and the optical communication line on the output side (Figures 2-5. Also refer 112 rejection above).
12). With regard to claim 12, Maeno discloses wherein 
the connection-destination switching request information includes connection destination information (column 4 lies 44-55, “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”, column 5 lines 40-44, “transmission data and control information such as the transmission destination address and data length, and converts each of these to individual packets to produce control packets and data packets”, column 7 lines 18-23).
13). With regard to claim 13, Maeno discloses wherein 
the connection-destination switching request information includes time information that indicates a switching timing (Figures 4 and 5, “timing chart” of the optical switching device).
14). With regard to claim 14, Maeno discloses wherein 
on the basis of the connection-destination switching request information (used by the Arbiter), the controller controls a connection established, in the optical switch (Figures 2-5), between the optical communication line of one of a plurality of channels situated on the input side (180; or 280), and the optical communication line of one of a plurality of channels situated on the output side (181; or 281. Figures 2 and 3, the transmission data and the control information are from the same “transmitted messages”, which is “divide(d) … into control information and transmission data”, or the transmission data and the control information are corresponding to each other; one specific connection-destination switching request information is used to control the routing/connection of a specific transmission data of a specific optical communication line. Abstract etc., “an arbiter that performs management of line connection information, processing of control packets from the data transmitter, transmission of control signals to the queue control circuit, and switching control of the optical switch”; also refer to Figures 4 and 5).
15). With regard to claim 15, Maeno discloses the information processing apparatus according to claim 11, further comprising 
a connection section through which electric communication lines respectively corresponding to the optical communication lines of the specified number of systems situated on the input side, and electric communication lines respectively corresponding to the optical communication lines of the specified number of systems situated on the output side are all mutually connected (Figures 2 and 3, and “queue control circuit” and “transmission destination address” are used; also refer Figures 4 and 5 regarding the timing; therefore, a connection section through which electric communication lines respectively corresponding to the optical communication lines of the specified number of systems situated on the input side, and electric communication lines respectively corresponding to the optical communication lines of the specified number of systems situated on the output side are all mutually connected. And, the transmission data and the control information are from the same “transmitted messages”, which is “divide(d) … into control information and transmission data”, or the transmission data and the control information are corresponding to each other; one specific connection-destination switching request information is used to control the routing/connection of a specific transmission data of a specific optical communication line. Abstract etc., “an arbiter that performs management of line connection information, processing of control packets from the data transmitter, transmission of control signals to the queue control circuit, and switching control of the optical switch”; also refer to Figures 4 and 5).
16). With regard to claim 16, Maeno discloses an information processing method, comprising: 
controlling (by the Arbiter, 170 in Figure 2, or 270 in Figure 3), on a basis of connection-destination switching request information (column 4 lies 44-55, “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”, column 5 lines 40-44, “transmission data and control information such as the transmission destination address and data length, and converts each of these to individual packets to produce control packets and data packets”, column 7 lines 18-23) acquired from an electric communication line (e.g., the lines between 130 and arbiter 170), a connection established in an optical switch (171 or 271, in Figures 2 and 3) that is situated between optical communication lines (180; or 280) of a specified number of systems situated on an input side, and optical communication lines (181; or 281) of a specified number of systems situated on an output side, the connection being established (via the switch, also refer Figures 4 and 5) between the optical communication line on the input side and the optical communication line on the output side (column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; also refer to Figures 2 and 3, the arbiter and optical switch have a plurality of inputs and a plurality of outputs; that is a plurality or “specified number of systems” situated on an input side and output side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno (US 5,786,917) in view of Tamil (US 2006/0083460).
Maeno discloses a communication system (Figures 2 and 3 etc.), comprising: 
a specified number of output apparatuses (column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; also refer to Figures 2 and 3, the arbiter and optical switch have a plurality of inputs for accepting input signals; that is a plurality or “specified number of output apparatuses” in the system); 
a specified number of input apparatuses (Figures 2 and 3, the arbiter and optical switch have a plurality of outputs for outputting a plurality of optical signals to receivers, also refer to column 2 lines 35-39, “a plurality of data transmitters that each include a network interface circuit that divides transmitted messages into control information and transmission data”; that is a plurality or “specified number of input apparatuses” in the system); and 
a switcher (171 or 271) that is situated between the specified number of output apparatuses and the specified number of input apparatuses (Figures 2 and 3), the communication system further comprising an optical communication line (180; or 280) and an electric communication line (the line between 130 and arbiter 170; or the lines between 230 and 270) between each of the specified number of output apparatuses and the switcher (Figures 2 and 3), the communication system further comprising an optical communication line (181; or 281) between each of the specified number of input apparatuses and the switcher (Figures 2 and 3, the optical communication line between the receiver and the switcher), the switcher connecting a specified one of the optical communication lines on an input side to a specified one of the optical communication lines on an output side (Figures 2-5), on a basis of connection-destination switching request information acquired from the electric communication line (column 4 lies 44-55, “control information such as the transmission destination address of a message can be divided from the data and expanded in parallel in the processor data transmission device”, column 5 lines 40-44, “transmission data and control information such as the transmission destination address and data length, and converts each of these to individual packets to produce control packets and data packets”, column 7 lines 18-23).
But, in Figures 2-3, Maeno does not expressly show that the communication system further comprises an electric communication line between each of the specified number of input apparatuses and the switcher.
However, to implement an electric communication line between input apparatuses (apparatus that receive input signals) and the switcher is known in the art. E.g., Tamil discloses an optical switch system/method (Figures 4 and 5 etc.), which includes a plurality of output apparatus (e.g., the ingress edge units 60) and a plurality of input apparatus (e.g., the egress edge units 160); a switcher (70) that is situated between the output apparatuses (60) and the input apparatuses (160), the communication system further comprising an optical communication line (32) and an electric communication line (34) between each of the output apparatuses and the switcher, the communication system further comprising an optical communication line (33) and an electric communication line (35) between each of the input apparatuses (160) and the switcher, the switcher connecting a specified one of the optical communication lines on an input side to a specified one of the optical communication lines on an output side (Figures 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tamil in the system/method of Maeno so that the arbiter/controller can obtain control information from both sending device and receiving device, and the arbiter/controller also can send control messages to both sending device and receiving device, and the switch function is enhanced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9161107 B2
US 9031407 B2
US 7680046 B2
US 7519054 B2
US 7426210 B1
US 7385968 B2
US 7106697 B1
US 6665495 B1
US 7526203 B2
US 5450225 A
US 5091905 A
US 4736462 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 24, 2022